Case: 15-50053      Document: 00513177514         Page: 1    Date Filed: 09/01/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50053
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 1, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

WILMER JULIAN VILLANUEVA-TURCIUS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:14-CR-56-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Wilmer Julian Villanueva-Turcius appeals the 57-month, within-
guidelines sentence imposed following his guilty plea conviction for illegally
reentering the United States after deportation, in violation of 8 U.S.C. § 1326.
He challenges only the substantive reasonableness of his sentence, arguing
that the sentence is greater than necessary to achieve the sentencing goals of
18 U.S.C. § 3553(a). In support of his argument, he asserts that his illegal



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50053     Document: 00513177514      Page: 2   Date Filed: 09/01/2015


                                   No. 15-50053

reentry offense is essentially an international trespass and that the illegal
reentry Guideline, U.S.S.G. § 2L1.2, is problematic because it is not empirically
based and results in the double counting of his criminal history. He also
asserts that the sentence is greater than necessary to promote respect for the
law, to provide adequate deterrence, and to protect the public, and that it fails
to adequately account for his personal history and characteristics.
      A   sentence    within   a   properly   calculated    guidelines   range   is
presumptively reasonable. United States v. Cooks, 589 F.3d 173, 186 (5th Cir.
2009). Villanueva-Turcius contends the presumption should not be applied but
concedes the issue is foreclosed and raises it only for further possible review.
See United States v. Duarte, 569 F.3d 528, 530-31 (5th Cir. 2009).
      This court has rejected challenges to the substantive reasonableness of
a sentence based on the same international-trespass and double-counting
arguments raised in this appeal. See United States v. Juarez-Duarte, 513 F.3d
204, 212 (5th Cir. 2008). Moreover, the record does not reflect that the sentence
fails to “account for a factor that should receive significant weight, . . . gives
significant weight to an irrelevant or improper factor, or . . . represents a clear
error of judgment in balancing sentencing factors.” Cooks, 589 F.3d at 186.
Villanueva-Turcius’s dissatisfaction with the district court’s weighing of the
§ 3553(a) sentencing factors is insufficient to rebut the presumption of
reasonableness. See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
      AFFIRMED.




                                        2